      Case: 1:19-cv-05995 Document #: 1 Filed: 09/06/19 Page 1 of 9 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 MARTIN BISHOP, on behalf of himself,           )
 and all other plaintiffs similarly situated,   )   No. 19-cv-
 known and unknown,                             )
                                                )
                   Plaintiff,                   )   District Judge
                                                )
                      v.                        )
                                                )   Magistrate Judge
 BOTTLING GROUP, LLC                            )
                                                )
                 Defendant.                     )   JURY DEMAND
                                                )
                                                )

                                         COMPLAINT

       NOW COMES Plaintiff, MARTIN BISHOP, (the “Plaintiff” or “named Plaintiff”), on

behalf of himself and all other Plaintiffs similarly situated, by and through his attorneys,

John W. Billhorn and Samuel D. Engelson, and for his Complaint against Defendant,

BOTTLING GROUP, LLC (the “Defendant”), states as follows:

I.     NATURE OF ACTION

       1.      This action is brought under the Fair Labor Standards Act, 29 U.S.C. §201, et

seq., and the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq.

II.    JURISDICTION AND VENUE

       2.      Jurisdiction arises under the provisions of the Fair Labor Standards Act, 29

U.S.C. §§ 206-207, and for the supplemental Illinois statutory claim pursuant to 28 U.S.C.

§1367. Venue lies in the Northern District of Illinois in that during all times relevant to the

employment relationship, Plaintiff performed work in this district and is a resident of this

district and Defendant is or was engaged in business in this district.
         Case: 1:19-cv-05995 Document #: 1 Filed: 09/06/19 Page 2 of 9 PageID #:1




III.     THE PARTIES

         3.     Defendant, BOTTLING GROUP LLC, is a New York limited liability

corporation that owns and operates a commercial beverage bottling plant located at 1881

Bilter Rd., Aurora, IL 60502, where Defendant packages beverage products that are sold by

its corporate customers. Defendant BOTTLING GROUP LLC, is an “enterprise” engaged in

commerce or in the production of goods for commerce within the meaning of Section 29

U.S.C. §203(s)(1)(A)(i) and based upon information and belief formed after reasonably

inquiry, satisfies the minimum annual gross sales dollar amount required by 29 U.S.C.

§203(s)(1)(A)(ii). During all relevant times, Defendant was acting directly or indirectly in the

interest of the employer in relation to the employee Plaintiff and therefore, as defined under

both the federal and state statutes relied upon, is an “employer.”

         4.     Plaintiff, MARTIN BISHOP, is a current hourly employee of Defendant who

performs manufacturing services and other manual labor duties for Defendant at its Aurora,

Illinois location, who at times worked over 40 hours per week, but did not have certain shift

differentials included in the calculation of his regular and overtime rates, which resulted in

Plaintiff receiving less than his full, correct overtime rate and pay. Additionally, when

Plaintiff worked on certain days which required a higher rate of pay per the terms of the

union contract, Defendant did not count such hours toward the total hours worked in that

work week, which resulted in Plaintiff not being paid an overtime rate for all hours in excess

of 40 in that work week. This practice also caused incorrect calculation of overtime pay

rates.




                                               2
      Case: 1:19-cv-05995 Document #: 1 Filed: 09/06/19 Page 3 of 9 PageID #:1




       5.      All other unnamed Plaintiffs, known and unknown (“members of the Plaintiff

Class” or “similarly situated Plaintiffs”), are past or present hourly employees who were

also paid improper overtime wages as described above.

       6.      As an employee performing duties for an enterprise engaged in commerce, the

named Plaintiff and all members of the Plaintiff Class were also engaged in commerce as

defined by the FLSA.

IV.    STATUTORY VIOLATIONS

       Collective Action Under The Fair Labor Standards Act

       7.      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §216(b), Count I of this

action is brought by Plaintiff as an opt-in representative or collective action, on behalf of

himself and other Plaintiffs similarly situated who have been damaged by Defendant’s

failure to comply with 29 U.S.C. §201 et seq. Count II alleges a willful violation of the FLSA

and seeks an additional third year of limitations. Count III seeks liquidated damages under

the Fair Labor Standards Act, Section 260.

       Illinois Minimum Wage Law
       8.      Pursuant to the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq., Count

IV of this action is brought by Plaintiff to recover unpaid back wages earned on or before the

date three (3) years prior to the filing of this action. Each and every Plaintiff who joins this

case in the future shall specifically adopt and assert the claims made under this Count IV. The

claims asserted by Plaintiff herein under the IMWL are proper for certification under Federal

Rule of Civil Procedure 23.

V.     FACTUAL ALLEGATIONS RELEVANT TO ALL COUNTS

       9.      Plaintiff at all times pertinent to the cause of action was employed by

Defendant, said employment being integral and indispensable to Defendant’s business.


                                                3
      Case: 1:19-cv-05995 Document #: 1 Filed: 09/06/19 Page 4 of 9 PageID #:1




       10.     Plaintiff, and members of the Plaintiff Class, on a regular basis worked in

excess of forty (40) hours in a workweek without pay at a rate of time and one-half for such

hours pursuant to the requirements of the federal and state statutes herein relied upon, as

Defendant failed to include shift differentials and certain work days in its calculation of

overtime rates paid to the named Plaintiff, and members of the Plaintiff Class.

       11.     Plaintiff has been employed by Defendant as an hourly account merchandiser

since approximately May 21, 2012.

       12.     Plaintiff Bishop almost always works at least forty hours per week and often

in excess of 40 hours in a work week, such that Plaintiff is entitled to an overtime premium

of time and one-half.

       13.     Plaintiff Bishop’s regular hourly rate three years preceding the filing of this

Complaint was $17.45. Plaintiff Bishop received a fifty-cent raise effective April 29 of each

year. Currently, Plaintiff’s regular hourly rate is $18.95.

       14.     Per their union contract, Plaintiff and members of the Plaintiff Class, from

time to time, also receive certain shift differentials for hours worked during eligible times

and days, such as a shift differential for certain holiday hours that entitle them to “double-

time”, or two times their regular hourly rates of pay.

       15.     When Plaintiff Bishop, and other members of the Plaintiff Class, work certain

shifts on applicable days and are paid shift differentials such as referenced above, Defendant

incorrectly fails to account for the additional hourly pay included in the shift differentials in

its calculation of overtime compensation, resulting in Plaintiff and other members of the

Plaintiff Class receiving less overtime pay than they are entitled under the state and federal

statutes relied upon herein..



                                                4
      Case: 1:19-cv-05995 Document #: 1 Filed: 09/06/19 Page 5 of 9 PageID #:1




       16.    The total amount of hours worked by Plaintiff, and therefore the total number

of overtime hours for which additional compensation is owed, is information that is

substantially, if not completely, within the control and possession of Defendant, in that

Defendant recorded or should have recorded such hours pursuant to the record keeping

requirements found Title 29 CFR, Part 516. To the extent Defendant lacks the records

required by 29 CFR Part 516, Plaintiff and the Plaintiff class will be capable of providing

reasonable estimates of that time, as permitted by law.

       17.    The claims brought herein by the named Plaintiff are identical or similar to

the claims of other past and present employees who were subject to the non-compliant

policies and practices alleged herein.

       18.    The non-compliant practices as alleged herein were part of a variety of

practices and policies implemented and maintained by Defendant and are common to a

group or “class” of past and present employees. Those past and present employees are

entitled to receive Notice of these proceedings and afforded opportunity to join their

individual claims.

                                          COUNT I

                     VIOLATION OF FAIR LABOR STANDARDS ACT

       1-18. Paragraphs 1 through 18 are re-alleged and incorporated as though set forth

fully herein as paragraphs 1 through 18 of this Count I.

       19.    Pursuant to the Fair Labor Standards Act, 29 U.S.C. §201 et seq., the named

Plaintiff, and all other Plaintiffs similarly situated, known and unknown, are entitled to




                                               5
      Case: 1:19-cv-05995 Document #: 1 Filed: 09/06/19 Page 6 of 9 PageID #:1




compensation for all hours worked and compensation at a rate not less than one and one-

half times their regular rates of pay for all hours worked in excess of forty (40) in any week

during the two (2) years preceding the filing of this action.

      20.     Defendant has at all times relevant hereto failed and refused to pay

compensation to its employees, including the named Plaintiff herein and all other Plaintiffs

similarly situated, known and unknown as described above.

       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully request this Court to enter an order awarding:

        (a)    back pay equal to the amount of all unpaid overtime compensation for the
two (2) years preceding the filing of this Complaint, according to the applicable statute of
limitations;

     (b)    prejudgment interest with respect to the total amount of unpaid overtime
compensation;

      (c)    Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendant’s violations of the Fair Labor Standards Act; and,

      (d)    such additional relief as the Court deems appropriate under the
circumstances.


                                          COUNT II

            WILLFUL VIOLATION OF THE FAIR LABOR STANDARDS ACT

       1-20. Paragraphs 1 through 20 of Count I are realleged and incorporated as though

set forth fully herein as Paragraphs 1 through 20 of Count II.

       21.     Defendant’s actions as complained above were done with Defendant’s

knowledge that the compensation policies and practices at issue were in violation of the

statutes alleged, or with a reckless disregard for whether the policies and practices were in

violation of those statutes. Through legal counsel as well as industry experience and custom,


                                                6
      Case: 1:19-cv-05995 Document #: 1 Filed: 09/06/19 Page 7 of 9 PageID #:1




Defendant possessed ample access to the regulations and statutory provisions relating to the

municipal, state and federal laws recited herein, but either failed to seek out such

information and guidance or did seek out the information and guidance but failed to adhere

to the principles of compliance as stated.

       22.     Pursuant to the Fair Labor Standards Act, Plaintiff and all other employees

similarly situated, past or present, are entitled to compensation at a rate not less than one

and one-half times their regular rates of pay for all hours worked in excess of forty (40), in

the three (3) years preceding the filing of this complaint.

       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully request this Court to enter an order:

       (a)     awarding back pay equal to the amount of all unpaid compensation for one
(1) additional year, totaling three (3) years preceding the filing of this Complaint;

     (b)    awarding prejudgment interest with respect to the amount of unpaid overtime
compensation;

        (c)    awarding Plaintiff’s reasonable attorneys’ fees and Court costs incurred as a
result of Defendant’s violation of the Fair Labor Standards Act; and

      (d)    for such additional relief the Court deems appropriate under the
circumstances.


                                          COUNT III

                            LIQUIDATED DAMAGES
                     UNDER THE FAIR LABOR STANDARDS ACT

       1-22. Paragraphs 1 through 22 of Count II are re-alleged and incorporated as

though set forth fully herein as Paragraphs 1 through 22 of Count III.

       23.     In denying Plaintiff and members of the Plaintiff Class compensation as

described above, Defendant’s acts were not based upon good faith or reasonable grounds.


                                                7
      Case: 1:19-cv-05995 Document #: 1 Filed: 09/06/19 Page 8 of 9 PageID #:1




Through legal counsel as well as industry experience and custom, Defendant possessed

ample access to the regulations and statutory provisions relating to the municipal, state and

federal laws recited herein, but either failed to seek out such information and guidance or

did seek out the information and guidance but failed to adhere to the principles of

compliance as stated.

       24.    The named Plaintiff and all other past and present employees similarly

situated, known and unknown, are entitled to liquidated damages equal to the amount of all

unpaid compensation, pursuant to 29 U.S.C. §260.

       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully request this Court to enter an order:

     (a)    awarding liquidated damages equal to the amount of all unpaid
compensation;

      (b)    awarding Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendant’s violation of the Fair Labor Standards Act; and

      (c)    for such additional relief the Court deems appropriate under the
circumstances.

                                        COUNT IV

                    SUPPLEMENTAL STATE LAW CLAIM
              VIOLATION OF THE ILLINOIS MINIMUM WAGE LAW

       1-24. Paragraphs 1 through 24 of Count III are re-alleged and incorporated as

though set forth fully herein as Paragraphs 1 through 24 of this Count IV.

       25.    As described in the foregoing paragraphs, Defendant’s compensation policies

and practices are in violation of the Illinois Minimum Wage Law, 820 ILCS §115/1 et seq.

       26.    The Illinois Minimum Wage Law provides that an employer who fails to pay

the required amount of wages due an employee under the law shall be liable to the


                                              8
      Case: 1:19-cv-05995 Document #: 1 Filed: 09/06/19 Page 9 of 9 PageID #:1




underpaid employee or employees for the unpaid wages and for an additional penalty in the

amount of 2% of the amount of such underpayments for each month following the date

such underpayments remain unpaid.

       27.    Defendant’s failure to pay compensation as described above has been willful

and/or in bad faith.

       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully request this Court to enter an order:

       (a)     declaring and decreeing Defendant’s compensation practices as described
herein, and such other violations which may come to light during the prosecution of this
matter, in violation of the provisions of the Illinois Minimum Wage Law;

        (b)    awarding an amount of damages, to be shown by the evidence, to which
Plaintiff and other members of the Plaintiff Class are entitled;
        (c)    allowing this Court to retain jurisdiction of the case until such time it is
assured Defendant has remedied the compensation policies and practices complained of
herein and are determined to be in full compliance with the law;

         (d)   directing Defendant to pay to Plaintiff’s reasonable attorneys’ fees, costs, and
litigation expenses, as provided by statute;

      (e)    for such additional relief the Court deems just and appropriate under the
circumstances.



                                                   Respectfully submitted,

                                                   Electronically Filed 09/06/2019

                                                   s/John W. Billhorn
                                                   ______________________
                                                   John William Billhorn
                                                   Attorney for Plaintiff

                                                   BILLHORN LAW FIRM
                                                   53 West Jackson Blvd., Suite 401
                                                   Chicago, IL 60604
                                                   (312) 853-1450



                                               9
